                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:18-CR-3088

vs.

JUAN PABLO SANCHEZ DELGADO                                  ORDER
a/k/a "Pablo", ANTONIO DE JESUS
CASTRO a/k/a "Tony", and
MAGDALENA CASTRO BENITEZ
a/k/a "Nena",

                   Defendants.

      Third-party petitioners "SZNY LLC" and "CHLY LLC Solo 401K Trust"
have presented a claim (filing 789) to the real property located at 4797 Judson
Avenue, Las Vegas, Nevada, 89115, subject to the Court's Preliminary Order
of Forfeiture (filing 756). But neither a limited liability company nor a trust
can litigate in this forum without representation by licensed counsel. See Jones
ex rel. Jones v. Corr. Med. Servs., Inc., 401 F.3d 950, 952 (8th Cir. 2005); Steele
v. City of Bemidji, 257 F.3d 902, 905 (8th Cir. 2001); United States v. Lylalele,
Inc., 221 F.3d 1345 (8th Cir. 2000); Knoefler v. United Bank of Bismarck, 20
F.3d 347, 347-48 (8th Cir. 1994). Accordingly,


IT IS ORDERED:


      1.    On or before December 30, 2019, the third-party petitioners
            shall obtain the services of counsel and have that attorney
            file an appearance in this case.
2.   Failure to comply with this order may result in the petition
     being dismissed.


3.   The Clerk of the Court shall set a case management deadline
     for December 30, 2019, with the following docket text: Check
     for appearance of counsel for third-party petitioners.


Dated this 6th day of December, 2019.


                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -2-
